Citation Nr: 1538669	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back syndrome.

2.  Entitlement to service connection for a low back syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to February 1983 with subsequent reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In November 2007, the Veteran filed a claim of entitlement to service connection for a low back syndrome.  In April 2008, the RO denied the Veteran's service connection claim.  In a February 2009 statement, the Veteran wrote that she was claiming service connection for lower back pain.  Taking the view most favorable to the Veteran, the Board construes the Veteran's February 2009 claim to reopen to be a notice of disagreement (NOD) with the April 2008 rating decision.  Young v. Shinseki, 22. Vet. App. 461, 467 (2009).  Hence, the current appeal before the Board relates to the Veteran's November 2007 claim of entitlement to service connection for a low back syndrome.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).

The Board notes that on the Veteran's June 2010 VA Form 9, she specifically restricted her appeal to the issue of entitlement to service connection for a low back syndrome.  Thus, the issues of entitlement to disability ratings in excess of 20 percent for cervical spinal stenosis, status post fusion at C7-T1, and in excess of 10 percent for right upper extremity radiculopathy (major) are not before the Board.
This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for a low back syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1994 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a low back syndrome.  No new and material evidence was received within the appeal period.

2.  The evidence received since the June 1994 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back syndrome.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final June 1994 rating decision is new and material; the criteria to reopen the claim for service connection for a low back syndrome have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening her service connection claim for a low back syndrome.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the June 1994 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the June 1994 denial, the Veteran had not had a Compensation and Pension (C&P) examination to evaluate her low back pain.  In April 2008, the Veteran had a C&P Spine examination.  Additionally, in December 2014, two of the Veteran's former coworkers at Campbelton Graceville Hospital wrote letters noting that the Veteran had continuous back pain since active service.  Finally, at her June 2015 travel board hearing, the Veteran testified that her back pain had been continuous since her two injuries in service.  This evidence was not before the RO in June 1994 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the June 1994 decision and the claim must be reopened.





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back syndrome is reopened, and to that extent only, the appeal is granted.


REMAND

In an April 2008 C&P examination report, the examiner opined that it was less likely than not that the Veteran's low back syndrome was a result of her military service.  The rationale provided was that based on a review of the Veteran's military record, medical literature, and the examiner's clinical experience, there was nothing to support a chronic low back problem from her service related injury.  The Board finds this opinion to be conclusory, and hence, inadequate because the examiner never explained why the Veteran's service injuries were not related to her current low back syndrome.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The C&P examiner never addressed the comments of Dr. L. D. P., who noted that the Veteran's strain/sprain of the lumbar spine were permanent in nature.  Additionally, since the April 2008 C&P examination, two of the Veteran's former coworkers at Campbelton Graceville Hospital wrote letters noting that the Veteran had continuous low back pain since service.  A new VA examination is necessary to determine if the Veteran's current low back syndrome is etiologically related to her injuries during service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for her low back syndrome.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any back condition found.  The claims folder must be made available to the examiner and he/she is requested to review the entire claims file in conjunction with the examination.  The examiner should obtain a complete history of the claimed back condition during the examination, which should be considered and documented in the examination report.  The Board notes that the Veteran's testimony, as well as the statements of her coworkers, of continued back pain since service, have been deemed credible.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the claimed back condition.  

a. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed back condition is related to an injury, illness, or event sustained during active service.  The examiner is specifically requested to comment on the May 1984 report from Dr. L. D. P., the August 1994 letter from Dr. J. E. S., and the December 2014 letters from T. H. and M. G.  

b. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


